UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSE'ITS

 

KAREN CALLABRESE-KELLEY,
Plaintiff,
v. C.A. l:l7-cV-10876-LTS

)

)

)

§

TOWN OF BRAINTREE, )
BRAINTREE POLICE DEPARTMENT, )
OFFICER JOHN P. McNAMARA, )
SERGEANT CHARLES F. BATA, )
OFFICER DAVID J. CLARK, and )
BRAINTREE POLICE DISPATCHER )
JANE DOE, )
Defendants. )

NOTICE OF WITHDRAWAL OF APPEARANCE AS COUNSEL FOR PLAINTIFF

The undersigned respectfully submits this notice of withdrawal of appearance as counsel
for the plaintiff - applicable to David C. Farrell, Herbert S. Cohen, and the Cohen Law Group -
upon plaintist decision to retain successor counsel in this matter as reflected in Attomey
Penka’s January 18, 2019 Status Report at Docket No.: [38].

Undersigned counsel shall work dilligently with plaintiffs successor counsel, if
successor counsel is in fact retained by the plaintiff in this matter, to promptly bring plaintiffs
successor counsel up to speed.

Undersigned counsel shall also comply with any additional future Court orders deemed
necessary to facillitate the above-described transition

WHEREFORE, the undersigned respectfully requests that the Court accept this notice of
withdrawal of appearance as counsel for the plaintiff, permit the undesigned to so-withdraw, and

issue such further orders as the interests of justice require.

Respectfully submitted,

TI-IE COHEN LAW GROUP
500 Commercial Street, Suite 4R
Boston, MA 02109

Tel: (617) 523-4552

FaX: (617) 723-9211

/s/ David C. Farrell
David C. Farrell; BBO# 693 022
E-mail: dave@cohenlawgroupboston.corn

 

CERTIFICATE OF SERVICE
I, David C. Farrell, counsel for the plaintiff, hereby certify that I served a copy of the
foregoing document upon all counsel of record via the CM/ECF system this lS‘l‘ day of January,
2018.
/s/ David C. Farrell

